ORDER
PER CURIAM.
TRB Group, Inc. (TRB) appeals from the trial court’s judgment entered in favor of Next Day Motor Freight, Inc. (Next Day) following a non-jury trial on Next Day’s action for breach of contract.
TRB raises two points on appeal alleging the trial court’s award of attorney’s fees and “collection charges” in the judgment was not supported by the evidence. We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).